Per Curiam: Under the decision made and principles declared in Lesher v. The Wabash Nav. Co. 14 Ill. 85, Hinde v. Same, 15 ib. 72, and Chicago, St. Paul and Fond du Lac R. P. Co. v. McCarthy, 20 ib. 388, there is no doubt about the liability of the railway in this case for the acts of its contractors injurious to the premises of the plaintiff. If the injury was wanton or wilful the company might be required to respond in exemplary damages., as the court instructed the jury. In the case before us, however, the verdict does not seem too large, independently of exemplary damages. There is no ground for reversing the judgment. The judgment of the court below is affirmed. Judgment affirmed.